NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is only binding on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2039-14T3
                                                  A-5032-14T3
                                                  A-5033-14T3
                                                  A-5034-14T3

MICHELE KRIEGMAN,

        Plaintiff-Appellant,

v.

TARA SAE-CHIN,

        Defendant-Respondent.

________________________________________________________________

              Submitted September 27, 2016 – Decided August 16, 2017

              Before Judges Espinosa and Suter.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Morris County,
              Docket No. FM-14-136-97.

              Michele Kriegman, appellant pro se.

              Respondent     Tara   Sae-Chin     has   not   filed    a
              brief.

PER CURIAM

        Plaintiff filed appeals from four post-judgment child support

orders, dated October 15, 2014; January 23, 2015; March 23, 2015;

and May 21, 2015.        We have consolidated the appeals from the three
orders entered in 2015 and consolidate plaintiff's appeal from the

October 2014 order for the purpose of writing a single opinion.

For the reasons that follow, we affirm in part and reverse in

part, and conclude plaintiff's appeal from the May 2015 order is

moot.

                                         I.

     The parties have engaged in robust and extensive litigation

since   their    divorce   in    1998.        They   entered    into   a   property

settlement agreement (PSA) that governed their support obligations

for their three children and custody.                Originally plaintiff had

sole legal and residential custody of all three children, Abigail,

Elanya and Derek.

     The PSA provides, in relevant part, that a child is deemed

emancipated upon:

           [t]he child reaching the age of twenty-two
           years or the completion of four continuous
           academic years of college education, whichever
           last occurs provided that the child takes no
           more than one year from graduation from high
           school prior to entry into college . . . .

     Abigail graduated from college in May 2009.                Elanya graduated

from college in May 2013 and Derek was scheduled to graduate from

college in May 2015.

     There      were   several   orders       entered   by     the   trial    court,

including a consent order, the validity of which are not in


                                         2                                   A-2039-14T3
dispute, that modify the parties' child support obligations under

the PSA.

       The March 2005 consent order designated defendant as having

residential custody of Abigail and reduced his child support

obligation.    Plaintiff retained residential custody of Elanya and

Derek.     The order also directed the appointment of a certified

public account (CPA) and identified the reason for his appointment

and the scope of his assignment:

            The parties have been unable to agree upon the
            arrears owed to one another, if any, relative
            to the unreimbursed medical expenses, with
            claims for the children, through December 31,
            2004.    The parties appoint Barry Pierce,
            C.P.A. as a jointly appointed arbitrator to
            determine what amount, if any, unreimbursed
            medical expenses are owed to one another.

       Based   upon   their   2005   income,   Pierce   determined   the

appropriate allocation for expenses to be: plaintiff 18%/defendant

82%.     Pursuant to the final judgment of divorce, this percentage

was used to divide the cost of summer camp in 2006.

       An October 2006 order established defendant's child support

obligation while Abigail was away from home, and defined certain

terms in the PSA.

       Among other things, the January 18, 2013 order (1) emancipated

Abigail and terminated child support for her by consent of the

parties, (2) ordered the parties to set up an escrow account to


                                     3                          A-2039-14T3
fund college expenses as a percentage of their combined income at

an amount/percentage to be determined, and (3) awarded plaintiff

$2,451 for medical expenses and $2,472.30 for summer camp expenses

to be paid by defendant.

       On April 11, 2014, the court entered an order declaring Elanya

emancipated     by   consent   of    the    parties    as    of    June   1,     2013.

Defendant's child support payments were reduced.                  Furthermore, the

order reflected the court's determination that the parties were

to split Derek's college expenses, with plaintiff paying thirty-

five percent (35%) and defendant paying sixty-five percent (65%).

Plaintiff was ordered to pay $500 and defendant to pay $927 of the

then outstanding balance of Derek's tuition.

       Thereafter, the trial court ordered a plenary hearing to

resolve "a multitude of factual disputes" concerning child-related

expenses. The first of the orders challenged on appeal constituted

the trial judge's decision on the claims litigated in the plenary

hearing.     The remaining orders appealed from followed.

                                      II.

       In   reviewing   orders   regarding         child   support    and   related

matters, we "examine whether, given the facts, the trial judge

abused his or her discretion."         Jacoby v. Jacoby, 427 N.J. Super.

109,   116   (App.   Div.   2012).         Trial    courts   have    "substantial

discretion" in making such determinations.                 Foust v. Glaser, 340

                                       4                                       A-2039-14T3
N.J. Super. 312, 315 (App. Div. 2001).      This is particularly true

in the adjudication of matrimonial matters, where the evidence is

primarily testimonial, "because the trial judge has 'a feel of the

case' and is in the best position to 'make first-hand credibility

judgments about the witnesses who appear on the stand.'"            Elrom

v. Elrom, 439 N.J. Super. 424, 433 (App. Div. 2015) (quoting N.J.

Div. of Youth & Family Servs. v. E.P., 196 N.J. 88, 104 (2008)).

Therefore,   when   this   court   "concludes   there   is   satisfactory

evidentiary support for the trial court's findings, its task is

complete and it should not disturb the result."          Ibid. (quoting

Beck v. Beck, 86 N.J. 480, 496 (1981) (internal quotation marks

omitted).

     However, reversal is appropriate when "the trial court's

factual findings are 'so manifestly unsupported by or inconsistent

with the competent, relevant and reasonably credible evidence as

to offend the interests of justice . . . .'"       Ibid. (quoting Rova

Farms Resort, Inc. v. Inv'rs Ins. Co. of Am., 65 N.J. 474, 484

(1974)).     In other words, a trial court will have abused its

discretion "when a decision is made without a rational explanation,

inexplicably departed from established policies, or rested on an

impermissible basis."       Jacoby, supra, 427 N.J. Super. at 116

(citations and internal quotation marks omitted).



                                    5                             A-2039-14T3
      While deference is accorded to the trial court as to fact-

finding, its "legal conclusions, and the application of those

conclusions to the facts, are subject to our plenary review."

Reese v. Weis, 430 N.J. Super. 552, 568 (App. Div. 2013) (citing

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366,

378 (1995)).   As always, questions of law are reviewed de novo.

Dep't of Envtl. Prot. v. Kafil, 395 N.J. Super. 597, 601 (App.

Div. 2007).

      Finally, Rule 1:7-4 requires judges trying issues without a

jury to include the findings of facts and conclusions of law in

each determination they make.            Compliance with Rule 1:7-4 is

crucial because "[m]eaningful appellate review is inhibited unless

the judge sets forth the reasons for his or her opinion."             Salch

v. Salch, 240 N.J. Super. 441, 443 (App. Div. 1990).

      This court has firmly established that "[n]aked conclusions

are   insufficient"   and   judges       "must   fully   and   specifically

articulate findings of fact and conclusions of law."              Heinl v.

Heinl, 287 N.J. Super. 337, 347 (App. Div. 1996) (citing R. 1:7-

4).   In short, a failure to comply with Rule 1:7-4 ordinarily

results in remand.    See Strahan v. Strahan, 402 N.J. Super. 298,

310 (App. Div. 2008) (reversing and remanding a trial judge's

child support award because it "failed to make the specific



                                     6                              A-2039-14T3
findings of fact necessary to sustain its decision regarding the

amount" contained in the award).

      We turn to review the challenged orders and the trial court's

reasoning as to each.

                                     III.

      The opinion accompanying the October 15, 2014 order states

the court awarded plaintiff $23,441.79 on their children's tuition

and   college    expenses,   Abigail's      travel    expenses,    Derek's    bar

mitzvah expenses, and prior awards entered by the court. Plaintiff

was ordered to pay Villanova, Derek's university, $6,277.95 for

his tuition and late fees.         Plaintiff's claims for withheld child

support   payments     resulting    from    an    incorrect     calculation    of

Abigail's emancipation date and defendant's overnight parenting

time were denied.      The trial judge also denied some of plaintiff's

claims for tuition, college expenses and all of her claims for

other   non-college/non-child       support       expenses.      Defendant    was

awarded $36,958.24 for the overpayment of Elanya's child support

and Derek's college tuition.               After offsetting the award of

$23,441.79      to   plaintiff   against     an    award   of   $36,958.24     to

defendant, the trial judge's calculation resulted in an order that

provide in pertinent part:

           1.   The   Plaintiff   shall  reimburse   the
           Defendant the sum of $13,516.45 within forty-
           five (45) days.

                                       7                                A-2039-14T3
          2.   The Plaintiff shall take immediate steps
          to pay the balance of Derek's college tuition
          for Villanova of $6,277.95 plus any late fees
          ($150).

     Plaintiff    challenges     the    trial     judge's     failure     to

retroactively    emancipate     Abigail     and    recalculate     support

obligations accordingly and argues his factual determinations

regarding tuition, college and other expenses lack support in the

record.   She further contends the trial judge: used the wrong

percentages to calculate defendant's obligation for Derek's bar

mitzvah, omitted an award to her of expenses defendant agreed to

pay, failed to apply a "reasonableness standard" in determining

whether defendant should pay for certain expenses and erred in

failing to credit her for defendant's unused overnight visitation. 1

We address each of these arguments in turn.

                      Abigail's emancipation

     Plaintiff   argues   the   trial     judge   used   an   inconsistent

methodology to determine the emancipation dates for Abigail and

Elanya, resulting in an unfair advantage to defendant. She asserts

that Abigail graduated from college before June 1, 2009 and that


1
   Plaintiff made other claims, that are not in dispute on appeal,
of (1) $3,413.59 for Elanya and Derek's automobile expenses; (2)
$10,000 tax credit plaintiff claimed defendant improperly received
for claiming Elanya as a dependent; (3) $2,084.58 for Abigail's
post-graduate courses; (4) $4,923.30 previously ordered by the
court; and (5) $25,000 for counsel fees reimbursements.

                                   8                               A-2039-14T3
"due to an oversight, she was not declared emancipated until" an

order dated January 18, 2013.          An order had been entered in April

2014 that declared Elanya emancipated, retroactively, as of June

1,   2013     and   directed    that     child      support   be    recalculated

accordingly.2

     Plaintiff asserts she asked for a corresponding retroactive

declaration of Abigail's emancipation and recalculation of child

support credits.        She also contends that defendant received a

credit for Abigail for 185 weeks after her "de facto emancipation,"

and that this "resulted in improperly reduced child support" to

plaintiff for the two younger children.                She does not, however,

provide citations to the record to support her statement that she

made such a request or her conclusion that her child support was

"improperly reduced" as a result.

     The trial judge considered plaintiff's request as both a

claim   for    "back   child   support       for   Abigail"   and   a   claim   for

reimbursement or credit for the child support defendant did not

have to pay for Abigail.        The trial judge observed that plaintiff

did not "truly have an affirmative claim for payment of child

support.      Her claim is that Defendant benefited financially by not

having to pay child support for Abigail although Plaintiff did not


2
   Plaintiff states she consented to the retroactive emancipation
and recalculation.

                                         9                                A-2039-14T3
pay child support either."        He concluded plaintiff's claim had

been waived because Abigail was declared emancipated by consent

in January 2013.

      Whether plaintiff has stated a claim for the payment of child

support or waived such a claim are questions of law, subject to

de novo review.    See Reese, supra, 430 N.J. Super. at 568 (citing

Dep't of Envtl. Prot., supra, 395 N.J. Super. at 601).              Although

we do not condone plaintiff's belated assertion of her claim,

which resulted in unnecessary piecemeal litigation, we do not

conclude her delay foreclosed consideration of her claim.

      Plaintiff provides the following rationale for her claim that

she is entitled to $49,500 from defendant.            When Abigail went to

live with defendant, the March 2005 order lowered defendant's

child support obligation by $315 per week.           When Abigail went away

to   college,   child   support   was    modified,    reducing   the    amount

defendant was credited for his support of Abigail by $45 per week.

As a result, she contends she was entitled to recover the $270

weekly offset to defendant's support obligation for the 185 weeks

from Abigail's graduation until the January 2013 order.

      The premise for plaintiff's argument is that defendant's

child support payment to her would have automatically reverted to

his child support obligation prior to March 2005.                This overly

simplistic premise is flawed.       In essence, plaintiff requested a

                                    10                                 A-2039-14T3
change in child support based on the change in circumstances caused

by Abigail's emancipation.        Yet, her request is unsupported by the

documentation required to obtain such relief.                See R. 5:5-4(a).

Her premise also ignores the fact that in the intervening years

there were other changes in the parties' circumstances, including

the younger children's attendance at college, that would have an

impact on support obligations.            In short, the record does not

support      plaintiff's   contention     that   she   was    entitled     to    an

automatic retroactive increase of the claimed amount based upon

Abigail's belated emancipation.

     Nonetheless, because the trial judge dismissed plaintiff's

claim   on    waiver   grounds,   the   record    fails      to   show   that    he

considered the economic consequences of Abigail's retroactive

emancipation for the parties' obligations and credits.               Therefore,

a remand is necessary for the trial judge to determine what

credits, if any, are due plaintiff based upon the retroactive

emancipation of Abigail.

          Tuition and College expenses for Derek and Elanya

     Plaintiff argues the trial judge erred in his determination

of the parties' obligations and credits for payments made for

tuition and college-related expenses for Derek and Elanya.                      She

contends the judge's determinations lack support in the record,

that the judge erred in calculating the award and overlooked

                                     11                                   A-2039-14T3
relevant evidence regarding her payment of expenses for Elanya and

Derek.   The trial judge's failure to provide an adequate factual

basis    and   explanation   for   his    determinations     as    well      as

irreconcilable discrepancies in his characterizations of the sums

at issue, preclude a meaningful analysis of plaintiff's arguments.

     As a preliminary matter, we note the following discrepancies

in the amounts the trial judge attributed to plaintiff's claims

in his initial breakdown and his later listing of plaintiff's

claims   for   reimbursements,     and,   for    convenience,     list      the

disposition of those claims.

Breakdown                                       "Claims"          Award

Elanya

$7,071.36      tuition                          $11,176.21        $7.071.36

$13,598.83     non-tuition                      $11,561.98        $3,800.15
               college expenses

$2,976.30      non-college                      $ 3,083.32        Denied
               expenses

Derek

$1,361.10      non-tuition                      $ 2,548.65        $1,1153
               college expenses

$3,167.68      non-college                      $ 2,981.89        Denied
               expenses



3
   We infer this amount was credited to plaintiff because the
statement of reasons says, "Defendant accepts liability for $1,115
sought for Derek's college related expenses."

                                   12                                A-2039-14T3
     The   disparity   between   the   two   iterations   of   plaintiff's

claims is neither explained nor resolved in the judge's statement

of reasons.    The following constitutes the portion of the trial

judge's October 2014 opinion that addresses the parties' awards

and obligations for their children's college expenses:

           Defendant accepts liability for $1,115 sought
           for Derek's college related expenses. . . .
           Plaintiff has established tuition payments for
           Elanya entitling her to reimbursement of
           $7,071.36. (P-2a). Plaintiff has established
           college expenses for Elanya entitled her to
           reimbursement of $3,800.15. (P-11). . . .

                Defendant has established that he has
           paid his portion of Derek's tuition as
           required of $17,016.38.        Most recently
           Defendant paid $11,659.05 towards Derek's
           $17,937 tuition bill and the Plaintiff has
           failed to pay. Plaintiff shall make immediate
           payment of $6,277.95 plus any late fees ($150)
           to Villanova to protect Derek's right to
           uninterrupted education. Defendant has also
           established   payment   of   $77,000   towards
           Abigail's   tuition.     (D-2).      Plaintiff
           therefore owes him $26,950.

     As is evident from this excerpt, the trial judge provided no

reasoning as to how he determined the amounts owed on each claim.

Because his citations to trial exhibits (i.e., "P-2a" and "D-2")

lack any description of their contents, it is not possible to

determine what support, if any, exists in the record for his

conclusions.    For example, the trial judge acknowledged that

plaintiff sought a $11,561.98 reimbursement for Elanya's college


                                  13                               A-2039-14T3
expenses.    He awarded her approximately one-third of that amount,

but provides no explanation as to why the award was reduced so

drastically.       The sweeping statement, "Plaintiff has failed to

prove by a preponderance the balance of her claims," fails to

satisfy the requirement of Rule 1:7-4.         See, e.g., Strahan, supra,

402 N.J. Super. at 310.

     Plaintiff      argues   the   trial   judge    omitted   or    overlooked

exhibits that documented tuition expenses for Elanya.              She asserts

she supported her claim regarding Elanya's college expenses with

$12,165.47    in    documented     expenses   and   that   the     trial     judge

overlooked two exhibits in awarding only $3,800.15.                  Plaintiff

argues the exhibit cited by the judge was only one of three

exhibits that documented her payment of college expenses for

Elanya.     Because the trial judge provided no explanation for how

he arrived at the amount awarded or why the other sums plaintiff

asserts were documented were excluded, we cannot determine whether

her argument has merit.

     Plaintiff also argues the trial judge overlooked exhibits

relating to her claim for Derek's college-related expenses.                     She

contends she submitted a claim, supported by documented expenses,

for $3,178.52.      Although the judge initially listed this claim as

$3,167.68,    her    claim   for    reimbursement    is    later    listed        as

"$2,548.65."       The only reference in the statement of reasons to

                                      14                                   A-2039-14T3
the trial judge's disposition of this claim is: "Defendant accepts

liability for $1,115 sought for Derek's college related expenses."

Again, this is insufficient to permit appellate review.

     The trial judge denied what he termed "non-college expenses"

for both Elanya and Derek, followed by the statement, "Plaintiff

should have sought and obtained the consent of the Defendant as

per the PSA and the 2005 Consent Order."     The trial judge was

required to make findings of fact regarding which of plaintiff's

expenditures were appropriately considered "college costs and

expenses," and, thus, subject to reimbursement by defendant.4    The

October 2006 order defined the term "college costs and expenses"

in the PSA as "tuition, room and board or rent if living off

campus, books, school fees, travel to and from school for up to

four times per year."   However, the trial judge merely stated a

series of dollar amounts without making the necessary preliminary

factual determinations of whether plaintiff's expenses fell inside

or outside the definition of "college costs and expenses."      As a

result, we cannot determine whether he correctly excluded "non-

college expenses" for Elanya and Derek.




4
   We note that plaintiff has not appealed the court's denial of
her claim for automobile expenses for Elanya and Derek totaling
$3,413.59.

                               15                          A-2039-14T3
       The trial judge also failed to explain how he apportioned the

college expense obligations between the parties.             This issue is

also governed by the PSA, which states the parties shall "share

the expense of each child's college education in proportion to

their respective financial circumstances at the time such children

are in college."      The term "financial circumstances" is defined

in the October 2006 order as "income, assets, expenses, and the

overall ability of each party to pay."                Although crucial to

properly allocating the parties' obligations, the trial judge made

no     factual    determinations    as     to   the   parties'   financial

circumstances at the time Elanya or Abigail were in college.

       There was an order in place that determined the parties'

obligations for Derek's tuition.         As noted, the October 15, 2014

order required plaintiff to pay $6,277.95 in tuition plus late

fees for Derek's tuition.      The reasoning provided for this order

is:

            Defendant has established that he has paid his
            portion of Derek's tuition as required of
            $17,016.38.    Most recently Defendant paid
            $11,659.05 towards Derek's $17,937 tuition
            bill and the Plaintiff has failed to pay.

       Although the April 2014 order established the percentages of

each    party's   responsibility,   this    reasoning   is   inadequate   to

explain what proofs the judge relied upon to determine these

obligations.

                                    16                             A-2039-14T3
      Such   "naked    conclusions"    do    not    satisfy    the   Rule     1:7-4

requirement and are "a disservice to the litigants, the attorneys,

and the appellate court."        Heinl, supra, 287 N.J. Super. at 347

(quoting Kenwood Assocs. v. Bd. of Adj. Englewood, 141 N.J. Super.

1, 4 (App. Div. 1976)); see also Curtis v. Finneran, 83 N.J. 563,

570   (1980).     As    a   result   of     the    failure    to   provide      such

explanations, we are unable to determine the merit of plaintiff's

arguments.    Therefore, the trial judge's determinations of credits

due and unmet obligations of the parties for Derek's and Elanya's

tuition and college expenses must be remanded for reconsideration

to enable the court to make the necessary findings of fact and

conclusions of law required by Rule 1:7-4.               See Strahan, supra,

402 N.J. Super. at 310; Barnett & Herenchak, Inc. v. N.J. Dep't

of Transp., 276 N.J. Super. 465, 471 (App. Div. 1994).

                             Abigail's tuition

      The trial judge's calculation that defendant was due an award

of $36,958.24 included his consideration of defendant's claim for

contribution toward Abigail's tuition.             He stated,

             Defendant has also established payment of
             $77,000 towards Abigail's tuition (D-2).
             Plaintiff therefore owes him $26,950.

      Plaintiff argues the trial judge erred in determining she

owed money for Abigail's college tuition.              She contends that her

father paid 100% of her obligation for Abigail's tuition.                    In the

                                      17                                    A-2039-14T3
alternative, she states the percentage of the cost allocated to

her should be 18%, the percentage determined by the CPA in 2006.

      To support her assertion that her tuition obligation was

fully   satisfied,       plaintiff   cites        exhibits   that   reflect     her

father's     voluntary    assumption      of   her    obligation    for   college

expenses and statement in August 2009 that he and defendant had

paid all of Abigail's college expenses.               These exhibits relate to

her father's promises to her but fail to support her contention

the trial judge ignored proofs that established she had fulfilled

her obligation for Abigail's college expenses.

      The trial judge's determination of plaintiff's obligation

suffers, however, from failures to identify the factual basis for

the   award,   what   percentage     of     the    expense   was    allocated     to

plaintiff and the basis for allocating that percentage.                   Abigail

graduated in 2009, five years before the April 11, 2014 order

allocated responsibility for Derek's college expenses at 35% to

plaintiff and 65% to defendant.             The trial judge did not explain

why   this   percentage     was   appropriate        when,   in   2006,   the   CPA

determined plaintiff should only be required to shoulder an 18%

obligation based on 2005 income.

                            Derek's bar mitzvah

      Plaintiff further argues the trial judge made a mathematical

error   in   calculating     defendant's       obligation     for   Derek's     bar

                                       18                                  A-2039-14T3
mitzvah by using the 65%/35% split based upon the percentages used

in an April 11, 2014 order to allocate expenses for Derek's college

expenses.    The exhibits reflect that the bar mitzvah occurred in

2005. Plaintiff contends the judge should have employed an 82%/18%

allocation, using the percentages determined by the CPA based on

the parties' 2005 income, resulting in an award of $5,361.57, a

sum $1,111.57 more than the amount in the judgment.

       Plaintiff is correct that the court-appointed CPA determined

that the percentage of income for 2005 was eighty-two percent

(82%) for defendant and eighteen percent (18%) for plaintiff.

However, this apportionment was made specifically for the purpose

of allocating responsibility for unreimbursed medical expenses as

instructed in the March 2005 consent order and was also used for

the division of camp costs.         It was not made for the purpose of

allocating the cost of Derek's bar mitzvah.                 Therefore, it is not

conclusive, as plaintiff suggests, that the correct apportionment

should have been an eighteen/eight-two percent (18%/82%) split.

However,    it   is    a    fair   benchmark          for      the    allocation       of

responsibility for an expense incurred in 2005.

       Although the judge did not explain why or how he determined

that   plaintiff      was   entitled     to      a   sixty-five       percent     (65%)

reimbursement      from     defendant,      it       appears     he    employed      the

allocation set forth in the April 2014 order for Derek's college

                                       19                                       A-2039-14T3
expenses.   That allocation differs sharply from the determination

by the court-appointed CPA as to the parties' respective incomes

in 2005, the time when the bar mitzvah expenses were incurred.                 It

was incumbent upon the judge to explain why it was appropriate to

use a formula – devised for an entirely different purpose nine

years later – that doubled plaintiff's responsibility.              Again, his

failure to support his determination with adequate findings of

facts or conclusions of law is counter to Rule 1:7-4, and this

court is "left to conjecture as to what the judge may have had in

mind."    Salch, supra, 240 N.J. Super. at 443.

     We    therefore      conclude    the   trial    judge's   determinations

regarding    the    parties'   obligations      for    Derek's    bar   mitzvah

expenses    must     be    reversed     and    the    issue      remanded    for

reconsideration to enable the court to make the necessary findings

of facts or conclusions of law as required by Rule 1:7-4. Strahan,

supra, 402 N.J. Super. at 310; Barnett & Herenchak, Inc., supra,

276 N.J. Super. at 471.

                   Obligations defendant agreed to pay

     Plaintiff next argues the trial judge failed to allocate a

share of certain expenses to defendant that he agreed to assume

during the trial, i.e., "the software [Derek] had to buy for his

school," "AP exams," and expenses for the "Scholastic Aptitude

Test."

                                       20                               A-2039-14T3
     In his statement of reasons, the trial judge noted defendant

"accepts liability for $1,115 sought for Derek's college related

expenses.      (P-10)"   and    then    states    "[n]on-college/non-child

support related expenses are denied for both Elanya and Derek."

Because there is no description of P-10 or other breakdown of the

expenses that were included in the award or disallowed, it is

impossible to discern whether the specific expenses that defendant

agreed to contribute to are included in the award.

       Denial of claims to which defendant did not consent

     Paragraph 15 of an order dated March 28, 2005, states:

                 The parties agree to consult with one
            another in advance on all issues related to
            the health, welfare and education of the
            children,       including      extracurricular
            activities    and    extraordinary   expenses.
            Neither party may incur any such extraordinary
            expenses without the other's prior written
            consent (via e-mail).     Neither party shall
            unreasonably withhold their consent. In the
            event the parties cannot agree as to a
            particular issue or activity, the parties
            shall submit same to the therapeutic mediator.

     Plaintiff contends the trial judge failed to apply this

reasonableness standard to certain documented expenses and that,

based upon an entirely different order (August 20, 2001) and topic

(camp), she had the ultimate decision-making power.           She contends

the trial judge gave defendant "veto" power over whether he should

contribute    to   "$9,730.87     for       non-college/non-child   support


                                       21                           A-2039-14T3
expenses for the two younger children."            Plaintiff concedes that

mediation was not sought to resolve any dispute regarding these

expenses.      We recognize that plaintiff is self-represented and

have attempted to decipher her argument.            However, we are unable

to   discern      exactly   what   expenses    plaintiff    claims     defendant

unreasonably withheld his consent to.           As a result, she has failed

to show that the trial judge abused his discretion in denying her

the extent of the credit she claims she was entitled to receive.

            Credit for overnight visitation not exercised

      Plaintiff argues the trial judge failed to address the "issue

of adjusting 36% credit to Defendant for overnights for Elanya and

Derek."     The trial judge's opinion states plaintiff "testified

that she was entitled to $16,737.60 because the Defendant received

credits against his child support obligation for overnights that

he   did    not    exercise."       Plaintiff    argues     the   trial     judge

misinterpreted her claim, thinking it related to Abigail when, in

fact, it related to the two younger children.

      There is, however, no further discussion of this specific

claim in the statement of reasons.               Although the trial judge

included    the    sentence,    "[i]t    is   important    to   note   that    the

Plaintiff has failed to prove by a preponderance the balance of

her claims," that appears after a discussion of specific claims

for reimbursements.         We cannot discern whether the trial judge

                                        22                                A-2039-14T3
decided a claim he acknowledged plaintiff had made or what reasons

existed for a decision.

     Plaintiff argues she is entitled to the credit defendant

received toward his child support obligation for Elanya and Derek

for unexercised overnight parenting time.        Plaintiff points to the

Child Support Guidelines Shared Payment Worksheet produced in

March 2005 (Guidelines Worksheet), which reflects that defendant's

child support obligation was calculated based on the fact defendant

would have Elanya and Derek overnight roughly thirty-six percent

(36%)   of   the   year.    Plaintiff   claims   defendant   "ceased   all

overnights in February 2013."     According to plaintiff, because the

parenting time actually exercised by defendant was not reflected

in calculating his child support obligation between February 1,

2013 and June 1, 2015 (the date plaintiff claims Derek became

emancipated), she is entitled to $8,218.40 to reimburse her for

the credit defendant received during that time.

     The trial judge denied plaintiff's claim for child support

resulting from unexercised parenting time on the basis that she

waived her claim because she did not raise it "well before the

trial."      As discussed above, a parent cannot waive a claim to

child support, even due to the parent's own "negligence, purposeful

delay or obstinacy."       L.V. v. R.S., 347 N.J. Super. 33, 40 (App.

Div. 2002); see also Colca v. Anson, 413 N.J. Super. 405, 421

                                   23                             A-2039-14T3
(App. Div. 2010). Therefore, as a matter of law, the trial judge's

determination that plaintiff waived her claim is unfounded.

       Where    there   is   a    fair    and    equitable   divorce     settlement

agreement between the parties that governs the allocation of child

support    obligations,          courts    are    required      to    enforce    such

agreements in adjudicating child support disputes between the

parties.      See O.P. v. L.G.-P., 440 N.J. Super. 146, 156 (App. Div.

2015); see also Konzelman v. Konzelman, 158 N.J. 185, 194 (1999).

       According to the PSA, when plaintiff had legal and physical

custody    of     all   three      children,      defendant's        child   support

obligation was $750 per week.             However, nothing in the PSA or in

any post-judgment order reflects an agreement to modify child

support obligations based upon unexercised parenting time.

       In the absence of any agreement between the parties to modify

their child support obligations in the event either parent ceased

overnight parenting time with their children, plaintiff lacks

legal support for her claim.              Therefore, we affirm the denial of

this claim, despite the erroneous ground that was the basis of the

trial judge's decision.           See Do-Wop Corp. v. City of Rahway, 168

N.J.   191,     199   (2001)     ("[A]ppeals      are   taken   from    orders    and

judgments and not from opinions, oral decisions, informal written

decisions, or reasons given for the ultimate conclusion.").



                                          24                                 A-2039-14T3
                                    IV.

     As a result of the consolidation of her appeals, plaintiff

filed a single brief that incorporated her arguments regarding the

orders entered in January, March and May 2015, which we now

address.

     Plaintiff filed a motion for a stay of the judgment entered

October 15, 2014 pending appeal.          Defendant filed a cross-motion

for enforcement of the October 2014 order, asking the court to

compel plaintiff to reimburse him $13,516.45, to compel plaintiff

to pay Derek's fall tuition and late fees ($6,277.95 + $150) and

his spring tuition, and to order probation to suspend his wage

garnishment to offset the credits due him.5

     The   trial   judge   denied   plaintiff's     motion   and   granted

defendant's motion by order entered on January 23, 2015, which

stated in pertinent part:

           The Defendant's cross motion for enforcement
           of the provisions of the October 15, 2014
           order is granted.   The probation department
           is directed to halt the wage garnishment
           against the Defendant until such time as the
           sum of $19,944.40 is recouped. In the event
           Plaintiff   makes  direct  payment   to  the
           Defendant, Defendant shall as [sic] advise
           probation and cooperate in the processing of
           the probation account.


5
  Defendant's cross-motion is not included in the record provided
to us. We rely upon the trial judge's description of the relief
sought included in his written statement of reasons.

                                    25                             A-2039-14T3
     The judge entered a Uniform Summary Support Order (USSO) that

directed the deduction of           $205 per week "from support sums paid

by the defendant on behalf of Derek of $19,944.40."                    The USSO also

directed,    "Order    of    Support    is    hereby       TERMINATED         effective

10/14/2014 as TO DEREK."            Based upon the judge's description of

the relief sought by defendant, this was not requested.                        There is

no explanation provided in the written statement of reasons or on

the USSO for the termination of child support.

     The trial judge entered another order, dated March 25, 2015,

which amended the January 2015 order, stating:

            This Order will amend the Order dated
            1/23/2015.      Derek  will   be   emancipated
            effective 10/14/2014 and the Child Support
            obligation is terminated.        There is an
            additional overpayment of $4627.14 as a result
            of this emancipation . . . . Probation is to
            close its case.

     Again,    there   is    no     statement   of   reasons          given    for   the

termination    of    child    support    for    Derek       or   the     "additional

overpayment of $4627.14."

     Plaintiff      argues    the    trial   judge   erred       in    retroactively

emancipating   Derek,       effective    October     14,    2014,      and    awarding

defendant $4,627.14 for overpaid child support.                       She points out

that, according to the PSA, Derek should have been considered

emancipated as of May 16, 2015, his expected date of graduation.

Thus, plaintiff argues "the amount of $4,627.14 should not be

                                        26                                      A-2039-14T3
taken from Plaintiff or if already taken relief in this amount is

sought."

       As defined in the PSA, emancipation could occur upon the

later    of   the   child      turning   twenty-two        or    completing       "four

continuous academic years of college education . . . provided that

the child takes no more than one year from graduation from high

school prior to entry into college."                 The record fails to show

that defendant ever sought to have Derek declared emancipated or

that emancipation was appropriate based on any circumstances in

the case.      To the contrary, it appears that Derek was scheduled

to    complete   his    college     education       in     the   spring    of     2015.

Therefore, pursuant to the terms of the PSA, he would not be

emancipated as of October 2014.

       Thus, the trial judge's determinations, emancipating Derek

and   terminating      child    support,      not   only    lack   any    reasonable

explanation, they are at odds with the relevant term of the PSA.

The   orders     emancipating      Derek      as    of   October    14,    2014      and

terminating child support are reversed.

                                         V.

       The final order that is the subject of this appeal, dated May

21, 2015, was entered by a different judge on defendant's motion




                                         27                                     A-2039-14T3
to enforce litigant's rights and plaintiff's cross-motion for a

stay of judgment pending appeal.6

     The order stated, in pertinent part:

          1. Plaintiff's request for a stay of the
          October 15, 2014 [order] is DENIED without
          prejudice;

          2.   Defendant's request for the issuance of
          an arrest warrant is DENIED without prejudice;

          3.   The Court shall modify the Court Order
          of October 15, 2014 to allow Plaintiff to pay
          the sum of $13,516.45 within six months of
          this Order. If Plaintiff fails to comply with
          the Court's Order, she may be subject to
          economic sanctions;

          4.   Any other request not mentioned above is
          DENIED without prejudice.

     In light of our disposition of plaintiff's appeals from the

preceding orders, her appeal from the provisions of this order

that affect her is now moot.

     In sum, we affirm the trial court's decisions: to deny

plaintiff credit for parenting time not exercised by defendant and

to deny plaintiff's claim based on expenses for which she asserted

defendant had unreasonably withheld his consent.    We reverse the

trial court's orders emancipating Derek as of October 2014 and

terminating child support.   As to the following issues, we reverse


6
  Plaintiff also asked the court to require defendant to reimburse
Derek the sum of $12,670.90 for the fall 2014 and spring 2015
college tuition fees.

                                28                          A-2039-14T3
and remand for further proceedings consistent with this opinion

and   for   the    judge   to   comply    with    Rule   1:7-4    as    to   each

determination:

      1.    the amount of credits, if any, due to plaintiff as a

            result of Abigail's retroactive emancipation;

      2.    the amount of credits due and unmet obligations of the

            parties for Derek's and Elanya's tuition and college

            expenses;

      3.    the    parties'     respective      obligations    for     Abigail's

            tuition, including an identification of the factual

            basis for the award, what percentage of the expense was

            allocated to plaintiff and the basis for allocating that

            percentage;

      4.    the    determination    of    the    appropriate     allocation     of

            obligations for Derek's bar mitzvah expenses;

      5.    the determination of obligations defendant agreed to

            pay.

      Affirmed in part, reversed in part.            The appeal of the May

2015 order is moot.        We do not retain jurisdiction.




                                     29                                  A-2039-14T3